TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 24, 2022



                                       NO. 03-20-00618-CV


                   Poole Point Subdivision Homeowners’ Association and
                  Poole Point Architectural Control Committee, Appellants

                                                  v.

                            Sean DeGon and Erie DeGon, Appellees




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
               BEFORE JUSTICES BYRNE, BAKER, AND SMITH
          REVERSED AND REMANDED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on October 1, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court to reconsider the award of attorneys’ fees under section 37.009 of the

UDJA. We also remand the cause to the trial court to consider appellants’ counterclaims and

request for attorneys’ fees pursuant to section 5.006 of the Texas Property Code. Appellees shall

pay all costs relating to this appeal, both in this Court and in the court below.